DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is  objected to because of the following informalities: 
Claim 20  line 2,  the limitation  “capable of “ it an intended use recitation. A  recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 12 describes "a data transmission medium”.  The specification defines a data transmission medium,  as a telecommunication circuit, an ethernet circuit, wireless fidelity (WiFi), a microwave circuit, ultrahigh frequency (UHF) radio, and/or the like. The /or the like  includes 
transitory and non-transitory media. Thus  the description of " data transmission medium " in the specification does not exclude transitory media.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klien et al. US Publication No. 2021/0166314.
Re Claim 1, Klien discloses a method for generating pricing, the method comprising: setting a first pricing structure (monetary currency price), said first pricing structure (monetary currency price) comprising one or more products, each product associated with a respective price (P27, P37); 
setting a first price constraint ( carbon currency price); 
setting a second price constraint  ( non-citizen surcharge )  ; generating a second price structure   ( price based on a cash payment  /  price based on the use of a payment card or other form of electronic charge  ), wherein said first price structure (monetary currency price ) , first price constraint (Carbon currency price ) , and second price constraint (noncitizen surcharge)  are used to generate the second price structure  (price based on a cash payment  /  price based on the use of a payment card or other form of electronic charge)   comprising applying a discount rate or an upcharge rate to the first pricing structure using a software discounting application or a software upcharge application, respectively (P43, P57, P58, P65; Fig. 2)
; validating said second price structure against one or more rules to check for compliance, wherein compliance is achieved when said second price structure complies with said one or more rules (Fig. 2; P52-P53, P18, P20, P27-P33) .  
Re Claim 7, Klien discloses the method of claim 1, wherein the respective price is a standard price used for cash purchases (P53).  
Re Claim 8, Klien discloses the method of claim 7, wherein the second price structure is generated by applying the upcharge rate  (Surcharge ) using the software upcharge application (P43, P57, P20) .  
Re Claim 9, Klien discloses the method of claim 8, wherein the software upcharge application comprises a computational algorithm comprising the upcharge rate and the standard price ( P43, P57, P20).  
Re Claim 11, Klien discloses the method of claim 1 further comprising printing a product label for each product and placing said product label on or proximate to said product, wherein: the product label comprises a price of the first price structure and a price of the second price structure, or the product label comprises a barcode that, when scanned by a customer, displays a price of the first price structure and a price of the second price structure on a customer interface (P52, P53, P58 ; Figs. 2 and 4) .  
Re Claim 12, Klien discloses a distributed network system for generating two prices for a product, the system comprising: a central processing unit (CPU) comprising: a database comprising price information for each product of a plurality of products, said price information uploaded via the second user interface (P48-49), 36PATENT Docket No. 40507-8-NPAUS 1 a software application comprising a computational algorithm that calculates a second price for each product of said plurality of products, said algorithm comprising a first variable consisting of a rate factor and a second variable consisting of a standard price (P75, see claim 1, and claims 3-5 ) ; a first user interface device  ; a second user interface device; a printer (P58) ; a product label comprising a price listing or a barcode, said price listing comprising the standard price and the second price (P52, P53, P58 ; Figs. 2 and 4) ; and a point of sale (POS) device, wherein the first user interface, the second user interface, and the CPU are mutually linked via a data transmission medium (P52, P53, P58 ; Fig. 4).  
Re Claim 13, Klien discloses the system of claim 12, wherein the CPU is located on a cloud-based server (P27).  
Re Claim 14, Klien discloses the system of claim 12, wherein the first user is a system administrator (P71) .  
Re  Claim 15, Klien discloses the system of claim 14, wherein the second user is a merchant (P52-53).  
Re Claim 16, Klien discloses the system of claim 13, wherein the first user interface, the second user interface, and the CPU mutually communicate over any one or more of a wide area network (WAN), an internet, a cloud internet area network (IAN), a metropolitan area network (MAN), and a local area network (LAN) (P73, P27) 
Re Claim 17, Klien discloses the system of claim 13, wherein the data transmission medium comprises any one or more of a telecommunication circuit, an ethernet circuit, wireless fidelity (WiFi), a microwave circuit, and ultrahigh frequency (UHF) radio (P71).  
Re Claim 18, Klien discloses the system of claim 12, wherein each of the first user interface device and the second user interface device is a desktop computer, a laptop computer, or a tablet device (P71).  
Re Claim 19, Klien discloses the system of claim 12 further comprising a third user interface device, wherein the third user is a customer (P71, P48).  
Re Claim 20, Klien discloses the system of claim 19, wherein the third user interface device comprises a portable computer with a camera capable of capturing an image of the barcode and opening a web page comprising product information comprising the second price and the standard price (P48) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Klien et al. US Publication No. 2021/0166314 in view of Giordano et al. US Publication No.  2010/0250379. 
Re Claim 2,  Klien discloses the method of claim 1,  but fail to disclose wherein the rules proscribe a merchant from adding credit card fees to the standard price at a point of purchase.  
Giordano discloses wherein the rules proscribe a merchant from adding credit card fees to the standard price at a point of purchase (P10-P11).  
Given the teachings of Giordano it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klein with wherein the rules proscribe a merchant from adding credit card fees to the standard price at a point of purchase.  
AS suggested by Giordano it is conventional in the art for Networks to typically set interchange rates and  the rates often depend for each network on merchant type and size, transaction processing method and other factors (P10).
Re Claim 3, Klien  and Giordano discloses the method of claim 2, and Klien discloses  wherein the respective price is a standard price used for credit card purchases (P53) .  
Re Claim 4, Klien and Giordano discloses the method of claim 3,  and Klien discloses wherein the second price structure is generated by applying the discount rate using the software discounting application (P43., P28, P53  the usage of payment card or other form of electronic charge at a lower tier to the settlement entity;   a citizen consumer who pays with a payment card linked to a Carbon account will have the Carbon account automatically debited and will not be paying any monetary premium until their Carbon account reaches zero. 
Re Claim 5,  Klien  and Giordano discloses the method of claim 4, wherein the software discounting application comprises a computational algorithm comprising the discount rate and the standard price (P27 and P30).  
Re Claim 6, Klien and Giordano disclose the method of claim 5, 
Giordano fails to disclose wherein the computational algorithm comprises an equation consisting of dividing the standard price by one plus the discount rate.  
However Klien discloses  consumer price tier determination module 212 (that may be a computer system having a processor that executes a plurality of lines of computer code/instructions to implement a price tier determination process described below) is connected to the settlement entity 204 and may receive requests to determine the price tier for a particular purchase by a particular consumer and generate the consumption tier and price data that is displayed to the consumer as described above (P32, P27).  
Given the teachings of Klien it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klien and Giordano with wherein the computational algorithm comprises an equation consisting of dividing the standard price by one plus the discount rate.  
As suggested by Klien the processor is configured to perform the not well understood, not routine and unconventional processes of the system 200 (P27).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klien et al. US Publication No. 2021/0166314.
Re Claim 10, Klien discloses the method of claim 9.
Klien does not specifically discloses  wherein the computational algorithm comprises an equation consisting of multiplying the standard price by one plus the discount rate.  
However Klien discloses consumer price tier determination module 212 (that may be a computer system having a processor that executes a plurality of lines of computer code/instructions to implement a price tier determination process described below) is connected to the settlement entity 204 and may receive requests to determine the price tier for a particular purchase by a particular consumer and generate the consumption tier and price data that is displayed to the consumer as described above (P32, P27).  
Given the teachings of Klien it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klien and Giordano with wherein the computational algorithm comprises an equation consisting of multiplying the standard price by one plus the discount rate.  
 As suggested by Klien the processor is configured to perform the not well understood, not routine and unconventional processes of the system 200.

Conclusion

The following reference is cited but not relied upon: Murphy discloses impose a surcharge for accepting a credit card, establish minimum or maximum purchase price amounts or refuse to accept selected payment credit cards. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887